PER CURIAM:
In an unpublished order entered on December 12, 1997, the Court of Appeals of Maryland reprimanded respondent, John Franklin Lillard, III, for violating Rule 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and Rule 8.4(d) (conduct prejudicial to the administration of justice) of the Maryland Rules of Professional Conduct.1 The Maryland Court notified Bar Counsel of respondent’s discipline, and, accordingly, Bar Counsel filed with this court a certified copy of the Maryland disciplinary order. This court then referred the matter to the Board on Professional Responsibility (“Board”).
The Board has recommended reciprocal discipline in the form of a public censure. Both Bar Counsel and respondent have informed the court that they take no exceptions to the Board’s report and recommendation. We adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992).
Accordingly, it is
ORDERED that John Franklin Lillard, III, be and hereby is publicly censured.

So ordered.


. Respondent's improper conduct stemmed from his unauthorized representation of an individual, despite the individual’s explicit communications that he did not want respondent to represent him.